DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 18 February 2022, the status of the claims is as follows:
Claims 1, 8, 13, and 16 are currently amended; 
Claims 9 and 10 are as originally filed;
Claims 3, 7, 11, and 12 are previously presented; and
Claims 2, 4-6, 14, and 17-19 are cancelled.
Response to Arguments
3.	Applicant’s arguments, see Remarks, p. 6, filed 18 February 2022, with respect to the rejection of claims 16 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered, and are persuasive in view of the Amendment, filed 18 February 2022.  The rejection of claim 16 has been withdrawn. 
4.	Applicant’s arguments, see Remarks, pp. 11-15, filed 18 February 2022, with respect to the rejection of claims 1, 3-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Jung et al., “Prediction of Daytime Hypoglycemic Events Using Continuous Glucose Monitoring Data and Classification Technique”, arXiv: Machine Learning, 2017 (“Jung”), in view of Simpson et al., U.S. Patent Application Publication No. 2016/0324463 A1 (“Simpson”), have been fully considered, and are persuasive in view of the Amendment, filed 18 February 2022.  The rejection of claims 1, 3-13, 15, and 16 has been withdrawn. 
Reasons for Allowance
5.	Claims 1, 3, 7-13, 15, and 16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1, 3, 7-13, 15, and 16, neither Jung, Simpson, nor the prior art of record teaches the apparatus for predicting hypoglycemia of base claim 1, and the hypoglycemia prediction method, including the following, in combination with all limitations of the base claim:
wherein the machine learning model is a decision tree model comprising a root node, a plurality of first intermediate nodes branching from the root node, and a plurality of second intermediate nodes branching from the first intermediate nodes,
wherein a root node of the decision tree model performs classification based on a first predetermined value of the blood glucose at the reference time,
wherein first one of the first intermediate nodes performs classification based on a second predetermined value of one of the first, second and third blood glucose change rates, and second one of the first intermediate nodes performs classification based on a third predetermined value of the blood glucose at the reference time, and
wherein a second intermediate node, which branches from the second one of the first intermediate nodes among the second intermediate nodes, performs classification based on a fourth predetermined value of other one of the first, second and third blood glucose change rates.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/18/2022